Citation Nr: 9934003	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-05 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claims for service connection for bilateral 
hearing loss and for tinnitus.  Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
regarding these issues. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not show hearing 
loss or tinnitus during service or within the first post 
service year.

3.  The first post service medical evidence noting a 
diagnosis of hearing loss or tinnitus was in October 1992, 
over 46 years after the veteran's discharge from active duty 
service.

4.  The medical opinion linking veteran's current hearing 
loss and tinnitus to his military service is inconsistent 
with the facts of record and is not credible.  



CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  


2.  Tinnitus was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from service revealed that he served on 
active duty in the United States Navy from August 1944 to 
July 1946. The report of the veteran's entrance examination, 
dated August 1944, noted that his hearing was rated 15/15 in 
both ears on a whispered voice hearing test.  In July 1946, 
the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's hearing 
was rated 15/15 in both ears on a whispered voice hearing 
test.  The report also noted that his hearing was rated 20/20 
in both ears using a coin click test and that no diseases or 
defects of the ears were indicated.

In February 1957, the veteran filed an application for 
compensation or pension seeking service connection for an 
acquired psychiatric disorder.  No reference to any hearing 
loss disorder or tinnitus was indicated.

In February 1957, the veteran was admitted for treatment of 
schizophrenic reaction, chronic undifferentiated type.  The 
discharge examination report indicated that he remained 
hospitalized until April 1957.  The report also noted, in 
pertinent part, that the "[p]atient's physical and 
neurological examinations were essentially negative."

In May 1957, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
regarding his "nerves."  No findings or complaints 
concerning hearing loss or tinnitus were indicated.

In May 1962, a second VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran was employed as a metal polisher and that the 
"veteran has no special complaints."  In addressing the 
veteran's ears, the report noted that "abnormality not 
found."  The report also indicated that no hearing loss was 
noted.

A treatment report, dated October 1992, noted the veteran's 
narrative history of a ruptured right eardrum incurred during 
service, resulting in decreased hearing and tinnitus.  
Physical examination revealed a scarred eardrum on the right.  
The report concluded with diagnoses of hearing loss and 
tinnitus, right ear, related to service.

In December 1997, a VA audiological examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of an inservice injury "from a 
rifle going off."  The report also noted that the veteran 
"subsequently worked around grinding and polishing machinery 
and equipment for the next forty-five years."  An 
audiological evaluation performed at that time noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
85
95
105+
105+
LEFT
--
10
40
60
55

The report also noted a speech recognition ability of 0 in 
the right ear and 100 in the left ear.  In reviewing his 
findings, the VA examiner commented that:

[T]he tinnitus is compatible with the 
hearing loss evidenced; however, his 
audiological profile may not be 
compatible with his limited noise 
exposure in the service for two years.

In June 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he sustained a ruptured 
right eardrum, secondary to a rifle shot, during target 
practice while in the service.  He alleged that this 
condition was treated while on board ship, and that he had 
received subsequent treatment at a naval hospital in or near 
Portland, Oregon.  He also alleged that he received treatment 
for this condition prior to his discharge from the service 
while stationed in Jacksonville, Florida.  The veteran 
testified that his post service employment involved working 
in a machine shop, but that he felt that the noise level 
associated with this type of work was insufficient to damage 
his hearing.

In June 1998, the RO conducted an additional search for 
medical records to verify the treatment alleged by the 
veteran.  In July 1998, the RO received a response to this 
request from the National Personnel Records Center in St. 
Louis, Missouri.  However, the records received did not refer 
to the alleged inservice treatment for hearing loss or 
tinnitus.

III.  Analysis

The veteran's claims for service connection for bilateral 
hearing loss and for tinnitus are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  The veteran claims 
that he sustained injury to his ear during service, he has a 
current hearing loss, and a medical report relates hearing 
loss to service.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he developed bilateral 
hearing loss and tinnitus as the direct result of acoustic 
trauma he incurred during service.  Specifically, he alleges 
that he sustained these conditions secondary to acoustic 
trauma from a rifle shot during target practice.  
Accordingly, the determinative issues presented herein are: 
(1) whether the veteran sustained a chronic condition during 
service; (2) whether he has a current disorder; and, if so, 
(3) whether this current disability is etiologically related 
to his service.  As the veteran's alleged inservice injury 
was not sustained in combat, the presumption under 38 
U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that either chronic hearing loss or tinnitus were 
incurred during service or within the first post service 
year.  Although the Board accepts the veteran's contention 
that he was exposed to rifle fire while on board ship, there 
is no indication that he sustained a chronic condition as a 
result of this incident.  Despite the RO's attempts to verify 
this incident, there are no inservice treatment reports 
evidencing treatment for hearing loss or tinnitus.  Moreover, 
the veteran's discharge examination, dated July 1946, noted 
his hearing was rated 15/15 in both ears on a whispered voice 
hearing test.  The report also noted that his hearing was 
rated 20/20 in both ears using a coin click test and that no 
diseases or defects of the ears were indicated.  

The veteran has also failed to establish the required nexus 
between his current conditions, hearing loss and tinnitus, 
and his active duty military service.  See Caluza, 7 Vet. 
App. at 506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), 
Slater v. Brown, 9 Vet. App. 240 (1996).  The veteran's 
statements and testimony are not competent evidence to 
establish the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not shown to be a physician, he is not 
competent to make a determination that his current hearing 
loss disorder and tinnitus are the result of an inservice 
incident of acoustic trauma over four decades ago. See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
After a careful review of the veteran's claims file, the 
Board concludes that there is no competent evidence of record 
relating the veteran's current hearing loss and tinnitus to 
his active duty service.  The first post service evidence of 
hearing loss or tinnitus is dated in October 1992, over 46 
years after the veteran's discharge from the service.  
Although that treatment report noted that this condition was 
related to service, the report fails to provide any objective 
basis for this conclusion. See LeShore v. Brown, 8 Vet. App. 
406 (1995).  There is no indication that the veteran's 
inservice and post service medical records were reviewed in 
making this determination. See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Thus, the opinion appears solely based upon 
the veteran's own narrative history of an injury occurring 
over four decades earlier.  

A review of the veteran's post service medical evidence 
reveals no objective support for showing of continuity of an 
inservice hearing loss or tinnitus disorder.
In February 1957, the veteran filed a claim for service 
connection for an acquired psychiatric disorder.  No 
reference to any hearing loss disorder or tinnitus was 
indicated.  A hospitalization report, dated April 1957, noted 
that the veteran's "physical and neurological examinations 
were essentially negative."  The report of VA general 
physical examination, dated May 1962, noted that the 
"veteran has no special complaints."  In addressing the 
veteran's ears, the report concluded "abnormality not 
found."  The report also indicated that no hearing loss was 
noted.
Lastly, the report of the veteran's December 1997 VA 
audiological examination noted that following his discharge 
from the service, the veteran "subsequently worked around 
grinding and polishing machinery and equipment for the next 
forty-five years."  The VA examiner conducting the 
examination also concluded that the veteran's "audiological 
profile may not be compatible with his limited noise exposure 
in the service for two years."  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and for 
tinnitus. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Because the evidence is not evenly balanced, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. at 55.  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

